                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,

       vs.                                          Case No: 18-03083-01-CR-S-RK

RICHARD LESLIE TURNER, III,

                      Defendant.

                     GOVERNMENT’S SENTENCING MEMORANDUM

       The United States of America, by and through Timothy A. Garrison, United States

Attorney for the Western District of Missouri, and undersigned counsel, respectfully submits this

sentencing memorandum in the above-captioned matter, set for a sentencing hearing on July 26,

2019. For the reasons set forth below, the Government recommends that this Court sentence the

defendant, Richard Leslie Turner, III. (Turner), to a term of incarceration of 12 months’

imprisonment.

                                      I. BACKGROUND

       On January 30, 2019, Turner pleaded guilty before the Honorable David P. Rush, U.S.

Magistrate Judge, to the sole count of the Indictment, that is, maliciously conveying false

information related to explosive materials, in violation of 18 U.S.C. § 844(e). On April 25, 2019,

the final Presentence Investigation Report (PSR) was filed. The sentencing hearing is scheduled

for July 26, 2019.

                                   II. LEGAL STANDARD

       Although the Sentencing Guidelines are no longer mandatory, United States v. Booker, 543

U.S. 220 (2005), sentencing still begins with a properly calculated advisory Sentencing Guidelines




             Case 6:18-cr-03083-RK Document 34 Filed 07/17/19 Page 1 of 7
range. See Gall v. United States, 128 S. Ct. 586, 596 (2007); Rita v. United States, 127 S. Ct.

2456, 2464-65 (2007); Booker, 543 U.S. at 245-46; United States v. Plaza, 471 F.3d 928, 930 (8th

Cir. 2006). Next, the Court must decide if a traditional departure under the Guidelines is

appropriate, thus creating an advisory Guidelines sentencing range. Plaza, 471 F.3d at 930. After

calculating the advisory Guidelines range, the Court considers that range, along with all the factors

listed in 18 U.S.C. § 3553(a), in arriving at the final sentence. Kimbrough v. United States, 128 S.

Ct. 558, 564 (2007); Plaza, 471 F.3d at 930.

                                          III. DISCUSSION

          A.      Statutory and Guidelines Calculations

          The final PSR, filed on April 25, 2019, finds a maximum term of imprisonment for Count

One of 10 years; a Guidelines imprisonment range of 12 months to 18 months. (PSR 15-16, ¶¶

83-84.) Additional, Turner is eligible for probation pursuant to the statute, but ineligible for

probation pursuant to the Guidelines; a statutory supervised release term of not more than three

years; and a Guidelines supervised release term of one year to three years. (PSR 16, ¶¶ 86-89.)

The Government concurs with these calculations.

          B.      Statutory Sentencing Factors

          In the vast majority of cases, the properly calculated Sentencing Guidelines range

corresponds to a sentence that fully satisfies the 18 U.S.C. § 3553(a) factors.1 This is because a



1
    The § 3553(a) factors include:
          (1) the nature and circumstances of the offense and the history and characteristics of the
          defendant;
          (2) the need for the sentence imposed-
                  (A) to reflect the seriousness of the offense, to promote respect for the law, and to
                  provide just punishment for the offense;
                  (B) to afford adequate deterrence to criminal conduct;
                  (C) to protect the public from further crimes of the defendant; and
                                                     2



               Case 6:18-cr-03083-RK Document 34 Filed 07/17/19 Page 2 of 7
within-Guidelines sentence reflects the accumulated wisdom and expertise of the United States

Sentencing Commission. See Kimbrough, 128 S. Ct. at 574. Consequently, only in rare cases will

full consideration of the § 3553(a) factors call for a sentence outside the Guidelines range, either

above or below. This is not one of those rare cases, and the Government respectfully submits that

full consideration of these factors warrants a within-Guidelines sentence of 33 months’

imprisonment.

                1. Nature and Circumstances of the Offense

       On July 13, 2018, Turner arrived at the Veterans Affairs (VA) Outpatient Clinic, in Mt.

Vernon, Missouri, within the Western District of Missouri, for a previously scheduled

appointment. Upon arrival, Turner was informed by the staff that his appointment had been

cancelled and they attempted to contact him regarding the change, but were unsuccessful. At that

time, Turner became upset and left the building. Shortly thereafter, another patient entered the

VA Clinic and advised staff that Turner was in the parking lot making threats about blowing up

the clinic. Pursuant to agency policy, a staff member contacted the VA Police Department, which

was located in Fayetteville, Arkansas. In an effort to assess the dangerousness of the threat, the

VA Police Chief James Warden called Turner on the phone at his residence in Springfield,

Missouri. During the conversation Chief Warden advised Turner that it was illegal to say that he



               (D) to provide the defendant with needed ... medical care, or other correctional
               treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for-
               (A) the applicable category of offense committed by the applicable category of
               defendant as set forth in the guidelines ...;
       (5) any pertinent policy statement ...;
       (6) the need to avoid unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct....

                                                 3



          Case 6:18-cr-03083-RK Document 34 Filed 07/17/19 Page 3 of 7
was going to blow-up a federal building. In response, Turner told Chief Warden that he was angry

that the police were called and he was now going to blow up the VA Clinic. As a result of the

threat directly communicated to him, Chief Warden ordered that the VA Clinic in Mt. Vernon,

Missouri, be evacuated and closed.

       In this case, Turner made at least one confirmed threat to blow up the VA Outpatient Clinic,

in Mt. Vernon, Missouri. As a result of his actions, the VA Clinic was evacuated and closed down,

resulting in a loss of services to all of its patients scheduled to be seen that day. While there is no

evidence that Turner took any steps to carry out his threat, because of his actions, a government

medical facility had to be evacuated and services were denied to those veterans who were seeking

assistance that day. There is no denying that Turner has served this country and suffers from

mental health related illnesses that arose from his service, those facts do not give the defendant the

right to threaten, harass, or abuse the community and those seeking to provide him with essential

services. Given the nature and circumstances of the criminal act perpetrated by Turner that resulted

in the evacuation and closure of the VA Outpatient Clinic, a sentence of 12-months would

adequately reflect the serious nature of this offense and the need for adequate punishment.

               2. History and Characteristics of the Defendant

       As a criminal history of “I” reflects, Turner does not have an extensive criminal history.

(PSR 9, ¶ 37.) With that in mind, Turner does have several prior minor convictions that

demonstrates his lack of respect for and unwillingness to follow the law. (PSR 6-8, ¶¶ 27-37.)

Furthermore, several of Turner’s convictions, along with his disturbing behavior toward other

members in the community and law enforcement, demonstrates a pattern of assaultive abuse that

cannot go unmentioned.



                                                  4



           Case 6:18-cr-03083-RK Document 34 Filed 07/17/19 Page 4 of 7
       With these facts in mind, Turner clearly suffers from several mental illnesses that would

explain the basis for his actions. (PSR 13-14, ¶¶ 65-70.) The fact that Turner’s service to this

country gave rise to his mental health illnesses only further complicates the circumstances that

gave rise to this offense. When taken as a whole, threatening to blow up a government building

cannot be tolerated under any circumstances but it can be better understood given the mental illness

that Turner suffers from. As a result, the government would request that the Court fashion a

sentence balances Turner’s serious and dangerous conduct in this case, against the real mental

illnesses that he suffers from and resulted in his service to this country. As such, the government

would argue that a sentence of 12 months accomplish such a goal.

               3. Need to Promote Respect for the Law

       Based on Turner’s history and actions, the Government would contend that a 12-month

sentence is necessary to promote his respect for the law. While Turner’s behavior, both charged

and uncharged, is disturbing, this will be the first time that he has served any meaningful period

of incarceration. As such, a 12-month sentence, while taking into consideration Turner’s service

to this country and his mental health history is necessary to ensure that he develop such a healthy

respect for the law, as well as those within the community.

               4. Need to Afford Adequate Deterrence to Criminal Conduct

       To the extent that rational actors are watching what the Court does here, a 12-month

sentence followed by supervised release will provide a meaningful deterrent to the nature of the

criminal conduct in which Turner engaged. With respect to Turner, a 12-month sentence will deter

him during his period of imprisonment, and hopefully impress upon him the necessity of lawful

and peaceful conduct in the future. Ultimately, a 12-month sentence will be the first time that

Turner has been imprisoned for any significant period of time and will impress upon him that

                                                 5



          Case 6:18-cr-03083-RK Document 34 Filed 07/17/19 Page 5 of 7
committing additional crimes will only result in additional convictions and longer periods of

imprisonment.

                                      IV. CONCLUSION

       The Government respectfully requests that the nature and circumstances of the offense,

Turner’s unique mental health history and characteristics, the need to promote respect for the law,

the need to afford adequate deterrence, and any other statutory sentencing factors be considered in

reaching an appropriate sentence.

       As such, the Government respectfully requests that this Court impose a sentence of 12

months’ imprisonment. Such a sentence is supported by the facts and circumstances of this case.


                                                     Respectfully submitted,

                                                     TIMOTHY A. GARRISON
                                                     United States Attorney


                                                     /s/ Patrick Carney
                                                     PATRICK CARNEY
                                                     Assistant United States Attorney
                                                     Western District of Missouri
                                                     901 St. Louis Street, Suite 500
                                                     Springfield, Missouri 65806
                                                     (417)831-4406




                                                6



          Case 6:18-cr-03083-RK Document 34 Filed 07/17/19 Page 6 of 7
                                 CERTIFICATE OF SERVICE

        I hereby certify that on this the 10th day of July, 2019, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system which sent e-mail notification of
such filing to all CM/ECF participants in this case.

                                                      /s/ Patrick Carney
                                                      PATRICK CARNEY




                                                  7



           Case 6:18-cr-03083-RK Document 34 Filed 07/17/19 Page 7 of 7
